Citation Nr: 9934769	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  95-37 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1968, with apparent additional service in the United 
States Naval Reserve.

Upon review of this case, it would appear that the veteran 
seeks entitlement to service connection for hypertension.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the Regional Office 
(RO) for clarification, and, if necessary, appropriate 
action.  


FINDING OF FACT

The veteran currently suffers from post-traumatic stress 
disorder which is as likely as not the result of some 
incident or incidents of his period of active military 
service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as the result of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of post-
traumatic stress disorder.  At the time of the veteran's 
service separation examination in November 1968, a 
psychiatric evaluation was within normal limits, and no 
pertinent diagnosis was noted.  

In a report of Department of Veterans Affairs (VA) 
psychological testing dated in May 1994, it was noted that 
the MMPI Post-Traumatic Stress Disorder Supplementary Scale 
was high, as were indicators of anxiety and confusion.  
Exploration of the MMPI critical items showed that the 
veteran was experiencing mild flashbacks through auditory and 
olfactory channels, that pathological guilt was in operation, 
and that a general "numbing" of affect had occurred.  The 
pertinent diagnosis was post-traumatic stress disorder.  

In May 1994, a VA psychiatric examination was accomplished.  
At the time of examination, the examiner commented that, 
though he had received a "fairly extensive C-file," he could 
find no medical records other than a summary report of 
psychological testing dated in May 1994.  Additionally noted 
was that the veteran appeared to exhibit "some symptoms of 
post-traumatic stress disorder" resulting from his 
experiences while performing shore bombardment in Vietnam.  
The veteran stated that, in one instance, while in a gun 
mount, a projectile "fell out," resulting in fear "on the 
part of everyone" that it would explode.  The veteran 
additionally stated that, "while on the line," he had 
considerable difficulty sleeping.  According to the veteran, 
his ship was "fired at constantly," and there were "mortars 
flying overhead," with the result that he "persistently 
feared being killed."  In fact, the veteran's ship did not 
sustain any damage during the time that he was in Vietnam.  
In any event, the veteran stated that he persistently feared 
that he would "not make it through that experience."  The 
veteran claimed that he did not like killing people, which he 
was sure he was doing in the process of shore bombardment.  
He particularly recalled one experience of watching mortar 
fire "back and forth on land," noting that his ship was "very 
close," with the result that he could see "the terrible 
experience with a lot of people killed."  

During the course of evaluation, the veteran complained 
primarily of restless sleep, and of nightmares in which he 
relived his Vietnam experiences, resulting in his being "in a 
cold sweat 3 to 4 times weekly."  The veteran additionally 
noted that loud noises startled him, and that, at times, he 
actually reexperienced being in Vietnam.  According to the 
veteran, these "flashbacks" occurred frequently during his 
first years following discharge, but now occurred "only a few 
times monthly."  The veteran appeared to be consistently on 
guard, and described himself as "quite irritable."  He noted 
that he and his wife "argued frequently," and that, at one 
time approximately a year ago, they had considered 
separating.  

On mental status examination, the veteran was well oriented, 
and maintained fairly good eye contact.  He spoke haltingly, 
but his thought processes were logical, coherent, and goal-
directed.  The veteran's affect was slightly blunted, and he 
appeared slightly depressed.  There was no evidence of 
suicidal or psychotic ideation, and the veteran's general 
fund of information was good.  At the time of evaluation, the 
veteran appeared to have slight psychological insight, though 
his operational judgment appeared intact.  

In summary, the examiner commented that the veteran had 
served in Vietnam aboard a destroyer during the war, and 
although his experiences there were not as horrifying as 
those of many of the land-based veterans which the examiner 
had interviewed, it appeared that he was very frightened and 
feared dying much of the time he was there.  Further noted 
was that, in consequence of his experiences, he had developed 
symptoms of post-traumatic stress disorder, including 
nightmares, flashbacks, hypervigilance, irritability, poor 
concentration, and a tendency to be easily startled.  
Psychological testing reportedly supported these conclusions.  
The pertinent diagnosis noted was mild to moderate post-
traumatic stress disorder.  In the opinion of the examiner, 
the veteran had "apparent symptoms" of post-traumatic stress 
disorder which interfered throughout his life with his 
capacity to work effectively.  

VA outpatient treatment records covering the period from 
January 1995 to February 1996 show treatment during that time 
for, among other things, post-traumatic stress disorder.  

In a VA mental health clinic discharge summary dated in March 
1996, it was noted that the veteran had been referred to the 
mental health clinic for continued evaluation and/or 
treatment of his post-traumatic stress disorder symptoms 
diagnosed on compensation and pension examination.  

In correspondence from the Director, United States Armed 
Services Center for Research of Unit Records (USASCRUR) dated 
in January 1999, it was noted that the 1967-1968 history of 
the veteran's ship, the U.S.S. Frank E. Evans(DD-654), showed 
the unit's locations, missions, operations, and significant 
activities during the reporting period.  The 1967 history 
further revealed that the U.S.S. Frank E. Evans had been 
assigned to the gun line on December 10, 1967, in the 
II Corps area, and provided gunfire support to the 
1st Cavalry Division, expending close to 2,500 rounds.  The 
1968 history documented that the U.S.S. Frank E. Evans 
engaged in naval gunfire support in I and II Corps areas in 
January and February 1968.  The ship's history documented 
that the U.S.S. Frank E. Evans coll ided with an Australian 
carrier, the H.M.A.S. Melbourne on June 3, 1969, and that the 
collision resulted in the U.S.S. Frank E. Evans being ripped 
in two, with the bow section sinking in only three minutes, 
and the stern section remaining afloat.  Seventy-four men 
from the U.S.S. Frank E. Evans died in the accident.  

Also enclosed were deck logs for the U.S.S. Frank E. Evans 
for the periods December 11 to 17, 1967, January 8 to 12, 
1968, and February 2 to 17, 1968, further documenting that 
the U.S.S. Frank E. Evans provided gunfire support during the 
periods in question.  There was, however, no mention of the 
veteran receiving a facial wound or the ship being fired on 
constantly during these periods.  

On VA fee-basis psychiatric examination in April 1999, the 
veteran complained of depression and sleeplessness.  
According to the veteran, he had been suffering from 
depression which began approximately 4 to 5 years following 
his return to the United States from his tour of duty in the 
Navy.  Additionally noted were problems with "crying spells," 
as well as intermittent feelings of hopelessness and 
helplessness, decreased sleep, and increased appetite.  At 
the time of evaluation, the veteran denied isolation, apathy, 
amotivation, anhedonia, and suicidal ideation.  He likewise 
denied problems with either manic or psychotic 
symptomatology.  

Regarding his claimed post-traumatic stress disorder, the 
veteran reported no life-threatening situations during his 
tour of duty in the Navy.  He claimed that, though his ship 
was "shot at a couple of times," he was in a gun turret, 
where he "knew he was safe."  According to the veteran, there 
was no bombardment of the ship, nor did the ship capsize.  He 
did, however, report that, following his discharge from the 
Navy, he heard that, in June 1969, an aircraft carrier had 
cut his ship in half, and "lots of people were killed."  The 
veteran stated that he "knew a lot of those people," so their 
death "came as a shock to him."  The veteran further stated 
that he would often think of the sinking of his ship at 
night, and that this kept him awake.  However, these 
"thoughts" did not take the form of nightmares.  The veteran 
noted "flashbacks" consisting of being on his ship, with fire 
being directed toward the ship, approximately once per 
month."  He additionally noted an easy startle response.  At 
the time of evaluation, the veteran denied reliving of the 
aforementioned events or nightmares.  Though he reported 
"much shooting with the gun turret at the Vietnamese," he 
reported little counterfire, and/or catastrophic events 
occurring while on board ship.  

On mental status examination, the veteran's eye contact was 
fair.  His speech was intact and coherent, and there was no 
evidence of loose associations, tangentiality, flight of 
ideas, or circumstantiality.  The veteran's mood was 
dysphoric, and his affect was slightly blunted.  The veteran 
denied auditory and visual hallucinations, and both suicidal 
and homicidal ideation.  No overt thought disorder could be 
detected.  At the time of evaluation, the veteran denied 
paranoid ideation, thought blocking, withdrawal, 
broadcasting, or thought insertion.  Ideas of reference and 
delusions were similarly denied.

The veteran was alert and well oriented, and his memory was 
grossly intact in all spheres.  His concentration was fair, 
as was his judgment.  The pertinent diagnosis was depressive 
disorder, not otherwise specified.  

In the opinion of the examiner, the veteran did not suffer 
from symptoms of post-traumatic stress disorder meeting the 
criteria for DSM-IV.  There was no precipitating light-
threatening stressor which the veteran recalled either in his 
flashbacks or during startle responses.  The veteran did not 
have two out of five criteria for post-traumatic stress 
disorder, specifically, the reliving of the events and 
nightmares.  He additionally noted that the substance of his 
flashbacks had more to do with the men who were killed on his 
ship after he had done his tour of duty, and after he was out 
of the service.  According to the examiner, this kind of 
retrospective projection was not a criterion in DSM-IV for 
post-traumatic stress disorder.  It was therefore the 
examiner's opinion that the veteran did not suffer from what 
could be diagnosed as post-traumatic stress syndrome.  
However, the veteran did suffer from symptoms of a depressive 
disorder not otherwise specified.  

Analysis

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 
1 Vet. App. 81.  A mere allegation that a disability is 
service-connected is not sufficient; the veteran must submit 
evidence in support of his claim which would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Prior to March 7, 1997, service connection for post-traumatic 
stress disorder required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the incurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

Regarding the issue currently under consideration, the Board 
is of the opinion that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, the 
Board finds that he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with a duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

The veteran in this case essentially argues that, as a result 
of certain stressful incidents which occurred aboard the 
U.S.S. Frank E. Evans, he has developed a post-traumatic 
stress disorder.  More specifically, it is contended that, 
while on board the U.S.S. Frank E. Evans off the coast of 
Vietnam, the veteran was engaged in shore bombardment, and 
exposed to return fire, which events precipitated the 
development of post-traumatic stress disorder.  

In that regard, a review of the record discloses that, in 
1967, the veteran's ship, the U.S.S. Frank E. Evans, was 
assigned to the gun line in the II Corps area and provided 
gunfire support for the 1st Cavalry Division, expending close 
to 2,500 rounds.  The 1968 history further documents that the 
veteran's ship engaged in naval gunfire support in I and 
II Corps areas in January and February of 1968.  

On VA psychiatric examination in May 1994, the veteran was 
described as exhibiting "some symptoms of post-traumatic 
stress disorder resulting from his experiences while 
performing shore bombardment of Vietnam."  According to the 
veteran, "while on the line," he had considerable difficulty 
sleeping.  He further noted that his ship was "fired at 
constantly," and that there were mortars "flying overhead."  
As a result of these incidents, the veteran persistently 
feared being killed.  

At the time of examination, the veteran complained primarily 
of restless sleep, and of nightmares during the course of 
which he would relive his Vietnam experiences, such as 
watching the shore bombardment.  He further claimed that loud 
noises startled him, and that, at times, he actually 
reexperienced his tour of duty in Vietnam.  There were 
flashbacks which occurred frequently during his first years 
after Navy discharge, and he appeared constantly on guard, 
and quite irritable.  In the opinion of the examiner, while 
the veteran's experiences were not as horrifying as those of 
many of the land-based veterans he had seen, the veteran 
nevertheless appeared "very frightened," and, in consequence 
of his experiences, developed symptoms of post-traumatic 
stress disorder, including nightmares, flashbacks, 
hypervigilance, irritability, poor concentration, and a 
tendency to be easily startled.  Psychological testing 
supported this conclusion.  

The Board notes that, during the period from January 1995 to 
February 1996, the veteran received treatment for, among 
other things, post-traumatic stress disorder.  Moreover, a 
mental health clinic discharge summary of March 1996 reflects 
continued evaluation and/or treatment of post-traumatic 
stress disorder.  Notwithstanding the ambiguity regarding the 
exact nature and etiology of the veteran's claimed 
psychiatric disorder, it is clear that, based on the evidence 
of record, the veteran did, in fact, "engage in combat with 
the enemy."  While on recent psychiatric evaluation, it was 
determined that the veteran did not suffer from a post-
traumatic stress disorder, the weight of the evidence is to 
the effect that the veteran does as likely as not suffer from 
a post-traumatic stress disorder which is the result of his 
claimed inservice stressor or stressors.  Accordingly, a 
grant of service connection for post-traumatic stress 
disorder is warranted.  38 C.F.R. § 3.102 (1998).


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

